DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are currently pending. Claims 8-12 have been cancelled. Claims 13-25 are new.  Claim 2 was previously withdrawn.

Election/Restrictions
Claim 2 was previously withdrawn as indicated in the official action dated 02/22/2022.
Claim 14, newly added in papers filed 05/20/2022, is also withdrawn from further consideration as being drawn to non-elected Species II, which is characterized by the recitation of presentation of an authentication fob and a user fob on the first access attempt.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIOBBI (U.S. Pub. 2007/0245157) in view of FLOKOS (US 2021/0209204).
Regarding claim 1,
Giobbi teaches a system comprising:
the networked central database (see elements 112-116 in fig. 1) storing unique identification numbers for respective safe users ([0034] teaches databases for storage of PDK and biometric information);
an electronic safe ([0063] teaches that the system may be applied to opening a vault) controlled by an electronic safe controller (processor 306 in fig. 3);
an electronic fob reader (108 in fig. 1) for reading electronic user fobs (PDK 102 in fig. 1; [0035] teaches that  the PDK 102 can be standalone as a portable, physical device),  
wherein the electronic safe is at least in occasional communication with the networked central database by way of a network connection, a list of allowed safe users and corresponding access rights are exchanged from the networked central database to the electronic safe via the network connection ([0031] teaches that the reader 108 (which may correspond in-part to a vault per [0063]) is communicatively coupled to network 110 to receive and/or transmit information to remote databases; [0034] teaches that registries 114-116 are securely-accessible databases coupled to the network 110 that store information which is accessible by the reader i.e., vault/safe; [0056] teaches that the reader 108 can download lists from a remote database and can update the list and/or send updates to remote registries 114-116);
wherein the electronic safe controller is configured to authenticate safe users for the purpose of granting at least one of: access to secure data stored within the electronic safe controller([0030] teaches that the reader receives uniquely identifying information from fob 102 and initiates an authentication process); and door access to a door of the electronic safe ([0027] and [0063] teaches providing physical and/or digital access; [0030] teaches that reader 108 and its processor 306 perform an authentication process); and
wherein the electronic safe controller is configured to authenticate a given one of the safe users based at least in part on reading a given electronic user fob of the given safe user utilizing the electronic fob reader ([0059] teaches that when a PDK 102 comes within range of a Reader 108, communication is established with the Reader 108 and the PDK 102), wherein reading the given electronic user fob utilizing the electronic fob reader comprises reading at least a given unique identification number associated with the given safe user, from the given electronic user fob ([0038] teaches that the PDK 102 also stores profile "samples", while [0039] teaches that the stored profiles 220 may include a PIN profile that stores one or more PINs or passwords associated with the PDK owner).
Giobbi fails to expressly teach that the electronic safe controller utilizes a multi-factor authentication method to authenticate the given safe user on a first access attempt by the given electronic user fob at the electronic safe, a first authentication factor of the multi-factor authentication method being presentation of the given electronic user fob at the electronic safe; and
wherein the electronic safe controller is configured to authenticate the given user with the given electronic user fob alone on one or more subsequent access attempts by the given electronic user fob at the electronic safe.
FLOKOS teaches that the electronic safe controller utilizes a multi-factor authentication method to authenticate the given safe user on a first access attempt by the given electronic user fob at the electronic safe, a first authentication factor of the multi-factor authentication method being presentation of the given electronic user fob at the electronic safe ([0012] and [0027] teach an initial pairing operation between a mobile device (corresponding to the fob of the claim) and a restricted electronic product (corresponding to the electronic safe of the claim) wherein the initial pairing operation requires that the mobile device is in the vicinity of the restricted electronic product (i.e., a first factor), and that the user must to enter a unique product code (i.e., a second factor) to complete a pairing operation, thus corresponding to a “multi-factor authentication”); and
wherein the electronic safe controller is configured to authenticate the given user with the given electronic user fob alone on one or more subsequent access attempts by the given electronic user fob at the electronic safe ([0012] teaches that after the initial pairing, in any future use of the same restricted electronic product, the restricted electronic product pairs automatically when mobile device is in the vicinity of the restricted electronic product, thus corresponding to “…authenticat[ing] the given user with the given electronic user fob alone on…subsequent access attempts”; and [0013] teaches that the restricted electronic product cannot be operated without the presence of a mobile device such as a smart phone.)
Before the effective filing date of the invention, it would have been obvious to modify the Giobbi system per the teachings of Flokos,  utilizing an initial multi-factor authentication method for the purpose of carrying out a paring process between the safe and a henceforth known device wherein the safe said device exchanges necessary information whereby said known device shall be easily recognized in the future. 

Regarding claim 4,
Flokos teaches that the given electronic user fob has a uniquely programmed and unalterable identification number (fob id) which is employed as the given unique identification number associated with the given safe user. ([0044] teaches that security may be provided by analysis of at least the mobile device identifier with every user action).
Regarding claim 15,
Giobbi teaches that the given electronic user fob comprises a wireless fob comprising a radio frequency transceiver configured for communication using one or more radio frequency communication protocols ([0035] teaches that  the PDK 102 can be standalone as a portable, physical device).
Regarding claim 16,
Flokos teaches that the one or more radio frequency communication protocols comprise at least one of a Bluetooth low energy (BLE) protocol and a near field communication (NFC) protocol ([0023] teaches that the communication capabilities include Wi-Fi, Bluetooth or NFC).
Regarding claim 17,
Giobbi teaches that the given electronic user fob comprises one of a smartphone, a tablet, and a beacon ([0035] teaches that PDK 102 can be integrated into a portable electronic device such as a cellphone).
Regarding claim 18,
Giobbi teaches that the given electronic user fob comprises a conductive path fob, as broadly recited ([0075] teaches implementing the design on a conductive medium).
Regarding claim 19,
Giobbi teaches that the given electronic user fob comprises a Universal Serial Bus (USB)-based key fob ([0045] teaches a USB interface for direct or wireless transfer of information).
Regarding claim 20,
Giobbi teaches that reading the given electronic user fob utilizing the electronic fob reader further comprises reading a password from the given electronic user fob ([0039] teaches that the PDK (i.e., fob) comprises the stored profiles comprising a PIN profile that stores one or more PINs or passwords).
Regarding claim 21,
Giobbi teaches that the password read from the given electronic user fob is encrypted ([0047]  teaches that the PDK transceiver 260 can send and receive encrypted data over a secure link.) 
Regarding claim 22,
Giobbi as modified by Flokos teaches that the password read from the given electronic user fob is derived from the given unique identification number ([0038] of Giobbi teaches that the PDK 102 also stores profile "samples", while [0039] teaches that the stored profiles 220 may include a PIN profile that stores one or more PINs or passwords associated with the PDK owner)associated with the given safe user and a cryptographic secret shared with the given electronic safe ([0014] of FLOKOS teaches “the system may issue or the user may chose a secret token bound to a secret identifier, for example, in the form of an alphanumeric pin that the user can employ to confirm that he or she is the same user having performed the original age proofing.”)


Regarding claim 23,
Flokos teaches that the electronic safe controller is configured to pre-register the given safe user with the electronic safe based at least in part on the list of allowed safe users and corresponding access rights that are exchanged from the networked central database to the electronic safe via the network connection (see steps 2110, 2150, 2170 in fig. 2).
Regarding claim 24,
Flokos teaches that the first access attempt by the given electronic user fob at the electronic safe, the given electronic user fob is pre-registered for use with the electronic safe by provisioning the given unique identification number associated with the given safe user on the given electronic user fob([0012] and [0027] teach an initial pairing operation between a mobile device (corresponding to the fob of the claim) and a restricted electronic product (corresponding to the electronic safe of the claim) wherein the initial pairing operation requires that the mobile device is in the vicinity of the restricted electronic product (i.e., a first factor), and that the user must to enter a unique product code (i.e., a second factor) to complete a pairing operation, thus corresponding to a “provisioning the given unique identification number”).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIOBBI (U.S. Pub. 2007/0245157) in view of FLOKOS (US 2021/0209204) as applied to claim 1 and further in view of BLASER (US 2017/0300721).
Regarding claim 3,
	Giobbi in combination with Flokos teaches the system of claim 1, but fails to expressly teach a second authentication factor of the multi-factor authentication method comprises presentation of a recognized electronic user fob at the electronic fob reader, the recognized electronic user fob having a similar or higher privilege level as the given electronic user fob.
	BLASER teaches an authentication method which requires the presentation of a recognized electronic user fob at the electronic fob reader, the recognized electronic user fob having a similar or higher privilege level as the given electronic user fob ([0007] teaches using first and second security fobs wherein one of said first and second security fobs is a manager security fob (corresponding to “a recognized electronic fob having a similar or higher privilege level”) and wherein authentication of the non-manager fob requires a connection sequence wherein the manager security fob is connected, followed by a connection of the non-manager security fob.)
Before the effective filing date of the invention, it would have been obvious to further modify Giobbi per the teachings of Blaser, requiring the presentation of a recognized electronic fob in order to authenticate the other fob, since Blaser teaches that such technique shall reduce the risk of a security fob being used in an unauthorized manner by controlling which security fobs are authorized.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIOBBI (U.S. Pub. 2007/0245157) in view of FLOKOS (US 2021/0209204) as applied to claim 4 and further in view of SHIKARI (US 2020/0137744).
Regarding claim 5,
Giobbi as modified by Flokos teaches the system of claim 4 wherein the fob is unique and utilized for media access ([0063] of Giobbi teaches that the system transaction includes enabling access to secure or digital assets, said digital assets are interpreted as corresponding to “media access”). Giobbi, as modified, fails to expressly teach that the fob id has at least 48 bits.
SHIKARI teaches in [0156] that a tag ID may comprise but 32 or 64 bits. Before the effective filing date of the invention, it would have been obvious to further modify Giobbi per the teachings of Shikari as such an ID shall not cause a large increase in signaling overhead. 

Claims 6, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIOBBI (U.S. Pub. 2007/0245157) in view of FLOKOS (US 2021/0209204) as applied to claim 1 and further in view of SHAKEDD (US 2021/0019482).
Regarding claims 6, 7 and 13,
	Giobbi as modified by Flokos teaches the system of claim 1 but fails to expressly teach that when user permissions for the given electronic user fob are to be increased, the electronic safe controller is configured to confirm the increased permissions utilizing the multi-factor authentication method.
	Shakedd teaches a system by which a tag (corresponding to the “electronic fob” of the claim) may be modified. [0466] teaches that using network interface 20010, an authorized user may read, alter, add, remove, or share the information related to a tag for which authorization was provided, at least the adding of information is interpreted as corresponding to an increase in permissions, as claimed. [0495] teaches that in an instance where device 20008 requests to modify tag 1100, the device 20008 must first be determined to be an authorized entity associated with the particular identification tag 1100 (device 20008 is interpreted as corresponding to an “authentication fob”).  [0493] teaches that when device 20008 (“authentication fob”) is an authorized device, the tag (“electronic fob”) information is enabled to be changed for subsequent presentation.  
	Before the effective filing date of the invention, it would have been obvious to further modify the Giobbi device per the teachings of Shakedd such that an authorized device is required for the modification of the electronic fob, thereby ensuring that modification occurs only at the behest of authorized entities.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIONNE PENDLETON/Primary Examiner, Art Unit 2689